Per Curiam:
This is an action for negligence. The plaintiff, at that time an infant one year of age, was being carried by her father across Fifteenth street, in the borough of Brooklyn, on the 21st day of April, 1903, when the father was knocked down by one of the defendant’s electric cars, and both parent and child were injured. At the close of the trial the defendant moved to dismiss the complaint, and the decision of the motion was reserved. The court then submitted the case to the jury, the jury retired and a recess was taken. After recess the jury returned, having failed to agree, whereupon the learned trial judge directed a verdict for the defendant.
We think that the evidence made a case for the-jury, and that it was error to direct a verdict. This is manifest from the statement of the testimony of the plaintiff’s father set out in the brief of counsel for the respondent. That statement is justified by the record, and the material portion thereof is as follows: “ Rocco Franco testified for the plaintiff that he was carrying his child, a baby one year old, on 15th street at its intersection with 3rd avenue *16on the 21st day of April, 1903; that he came ont of a shoe store and started towards 14th street, and when he came to the curbstone on 15th street he looked to see where the cars were on 15th street. He saw a car that was on 15th street stop at the lower corner coming from Hamilton Ferry. Witness was walking on the upper side of 15th street when the car was stopped at the lower side. That he -went as far as, the first rail and the car was then about thirty-five or forty feet distant from him and he tried to go on the other side,. but the car reached him before he left the second rail because the motorman quickened the velocity of the. car. That when he was ' in the centre of the track he saw the motorman giving more power and the car came rapidly on him. That ■ when the car struck him he was on the last rail of the. track; The car dragged him about fourteen feet. That he had the baby,-the plaintiff,, in his right arm and the child fell with'him.” ' .
There was other testimony in favor of the plaintiff to the effect that just before the father, and child reached the track the motorman put on the power so that the car “ went like lightning.”
The learned trial judge properly instructed the jury, in substance, that they could find for the plaintiff if the accident occurred in the ■ manner testified by the father. We think that this view was correct. It was not contributory negligence, as matter of law, to attempt to pass in front of- a car thirty-five or forty feet distant at the time when the witness reached the first rail, unless the - velocity of the car was such as to indicate to a prudent person that there was danger in doing so. The evidence indicates ' that the car.' was. at a standstill when the plaintiff’s father started to cross the street, ' and that its speed was not increased to a dangeroús rate until just before it reached him. The case is different from Lynch v. Third Avenue R. R. Co. (88 App. Div. 604), where it did hot appear that the plaintiff exercised any care to see where the. car was after he started to cross the street, but walked heedlessly upon the track. Here the testimony of the father as to the increase in the velocity of ..the car shows that he must have been observing its approach. Nor is Thompson v. Metropolitan Street R. Co. (89 App. Div. 10) an authority for the disposition which was made of the present ease.
" There the car which struck the plaintiff’s intestate was only eight . or ten feet distant when he stepped upon the .track:
*17We think the plaintiff is plainly' entitled to a reversal of'the judgment.
Present — Bartlett, Woodward, Hooker and Miller, JJ.
Judgment and order reversed and new trial granted, costs to abide the event. .